In an action to recover the premiums due on certain insurance policies, defendant appeals from an order of the Supreme Court, Suffolk County, dated August 20, 1975, which denied its motions to vacate and set aside (1) a default judgment entered against it on June 9, 1975 and (2) certain restraining notices. Order reversed, without costs or disbursements, and motions granted, with the judgment to stand as security, upon the condition that defendant pay $350 to plaintiff’s attorney within 20 days after entry of the order to be made hereon; in the event that such condition is not complied with, then order affirmed, with $50 costs and disbursements. The denial of defendant’s motions constituted an improvident exercise of discretion. Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.